DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/07/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
Applicant’s arguments with respect to the 35 U.S.C. 103 rejections for claims 1-20 have been considered but are not persuasive.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Regarding claim 1, the references Olszewski, Scanlon, and Kegelman are analogous, combinable, and teach all recited features of the limitation, “an optical monitoring system for examining switchgear switching positions; 
an installation housing; an encapsulated housing disposed in said installation housing, 
said encapsulated housing having a region with a first transparent window; 
at least one isolating switch accommodated in said encapsulated housing; 
an observation module disposed removably at or in said installation housing; an 
imaging system disposed in said observation module at or in said installation housing; 
a fiber-optic system leading from an outer side of said installation housing to said first transparent window; 
said fiber-optic system including at least one first fiber bundle having a first end and a second end for capturing an optical picture of said at least one isolating switch through said first transparent window and transmitting the optical picture to said observation module disposed at said first end with said imaging system; 
said fiber-optic system including at least one second fiber bundle having a third end and a fourth end; and
a light source disposed in said observation module,
said light source emitting light to be guided from said third end to said fourth end in a region of said first transparent window and to be guided through said first transparent window.”
Olszewski describes an optical monitoring system for a switchgear. Paragraphs 18 and 32 of the specification cites, “Compressed-gas-tight encapsulating housings are generally manufactured from opaque material. If required, individual small viewing windows are incorporated in the encapsulating housing. By way of example, the viewing axis can pass through these viewing windows, in order to evaluate the state indicator…
The switching device 1 is arranged within an encapsulating housing 6. The encapsulating housing 6 is a compressed-gas-tight housing which surrounds the switching contacts 2, 3, 4. The interior of the encapsulating housing 6 is filled with an insulating gas, for example SF.sub.6 or N.sub.2, at an increased pressure. An optical sensor 7 in the form of a camera is arranged within the encapsulating housing 6. Alternatively, it is also possible to provide for the camera 7 to be arranged outside the encapsulating housing 6, and to look through a viewing window into the interior of the arrangement.” Therefore Olszewski teaches “an optical monitoring system for examining switchgear switching positions; 
said encapsulated housing having a region with a first transparent window; 
at least one isolating switch accommodated in said encapsulated housing;”
Scanlon describes an optical monitoring system for monitoring the interior of an enclosure, in this case, electrical equipment including switchgears. Paragraphs 84, 126 and 127 of the specification cites, “An electrical cabinet 105 houses various electrical equipment such as, for example, electrical switchgear…
Infrared cameras 115 may be positioned at various locations within interior cavity 401 of electrical cabinet 405 to provide views of electrical equipment 403…
FIG. 4 illustrates another example monitoring system 400 in accordance with an embodiment of the disclosure. Monitoring system 400 may be used, for example, to capture, communicate, process, and/or display thermal images of electrical equipment 403 positioned in an interior cavity 401 of an electrical cabinet 405…” Figure 4 illustrates that an electrical equipment such as a switchgear is placed inside an overall cabinet, where a camera images it, and sends its signal out so that it may be monitored on the outside of the cabinet. Therefore Scanlon teaches “an installation housing; an encapsulated housing disposed in said installation housing, 
an observation module disposed removably at or in said installation housing; an 
imaging system disposed in said observation module at or in said installation housing;” In combination with Olszewski, which teaches that a switchgear is housed in an 
Kegelman describes an optical monitoring system for monitoring the interior of an enclosure, in this case, a human body. Column 2 lines 58-69, and column 3 line 48 to column 4 line 39 of the specification cites, “The elongated scope 4 (FIG. 2) is typical of various scopes used for examining body passages and canals. Where the apparatus A is employed for examination of the trachea, the scope may be nothing more than a simple bronchoscope. As such, the scope 4 includes a tube 20 of relatively small diameter--a diameter considerably smaller than the inside diameter of the encircling tube 10 for the sheath 2. At its distal end, that is the end which enters the body cavity B, the tube 20 carries an objective lens 22. At its proximal end it is fitted with an eyepiece 24 which aligns with the objective lens 22 along an optical axis x. The two are optically connected by either optical fibers or quartz rods (neither shown)…
The optical measuring system 6 projects light forwardly into the field of view f for the objective lens 22 of the scope 4…
The fibers 64 emerge from the housing 50 in a flexible bundle 67 (FIG. 2) that passes into the sheath 2 through the optical port 14 on the tube 10 thereof, and within the tube 10 the fibers 64 are arranged in two groups 68 and 70, the former containing the fibers 64 that are along one side of the array in the block 62, that is to one side of the line with which the beam b is centered, and the latter containing the fibers 64 that are along the other side of that array (FIG. 3). In other words, for each pair of fibers 64 within the block 62, one fiber 64 of the pair is within the group 68 and the other is within the group 70.” In general, Kegelman teaches that a fiber optic system may be inserted into an enclosure to image features within it, where the image may be seen on the outside of the enclosure. This imaging system uses fibers for the image and illumination system. Therefore Kegelman teaches “a fiber-optic system leading from an outer side of said installation housing to said first transparent window; 
said fiber-optic system including at least one first fiber bundle having a first end and a second end for capturing an optical picture of said at least one isolating switch through said first transparent window and transmitting the optical picture to said observation module disposed at said first end with said imaging system; 
said fiber-optic system including at least one second fiber bundle having a third end and a fourth end; and
a light source disposed in said observation module,
said light source emitting light to be guided from said third end to said fourth end in a region of said first transparent window and to be guided through said first transparent window.” In combination with Olszewski and Scanlon, which teaches a switchgear housed in an encapsulated housing, and a switchgear encapsulated housing placed in the installation housing where the switchgear can be monitored from the installation housing, the system used to monitor the switchgear from the installation housing may be a fiber optic system of Kegelman.
All of the above references are analogous in the field of using imaging devices to monitor the state of equipment encapsulated in housings. Furthermore, when these references are taken together in combination, the above described feature is taught. One of ordinary skill would recognize that the teaching of Olszewski regarding a switchgear encapsulated housing with a camera placed at the window would be able to be combined with the teaching of Scanlon 
In response to applicant’s argument that motivations to combine these references require consideration of system malfunction, reliability, and that the components of the system are easily replaceable in a modular fashion, examiner notes that as claimed, this interpretation and its subsequent alleged motivation are not required. Broadly, the term “removable module” in the claim is seen as being satisfied by the generalized, obvious, understanding that, by some method, however strenuous, components are removable and modular, as in the case of a display mounted on an installation housing, which leads to the teaching of a fiber optic eyepiece mounting on an installation housing in the combination of references.
The motivations for combination of these references are as described in the 35 U.S.C. 103 rejection below. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Olszewski et al. (US 20080105524) (hereinafter Olszewski) in view of Scanlon et al. (US 20150296146) (hereinafter Scanlon), further in view of Kegelman et al. (US 4958932) (hereinafter Kegelman).
Regarding claim 1, Olszewski teaches A switchgear (see Olszewski paragraph 23), comprising: 
an optical monitoring system for examining switchgear switching positions (see Olszewski paragraph 35 regarding optically monitoring position of switchgear contacts and paragraph 18 regarding viewing windows of encapsulating housing to view switches);
said encapsulated housing having a region with a first transparent window (see Olszewski paragraph 18 regarding viewing windows of encapsulating housing to view switches); 
at least one isolating switch accommodated in said encapsulated housing (see Olszewski paragraph 32 regarding switching device in encapsulating housing)

Scanlon, in a similar field of endeavor, teaches an installation housing; an encapsulated housing disposed in said installation housing (see Scanlon figure 4 and paragraph 127 regarding electrical cabinet installation housing with an electrical equipment inside, with imaging devices imaging electrical equipment and paragraph 84 regarding electrical equipment including switchgear- in combination with Olszewski, the optical monitoring system of Olszewski and encapsulated housed switchgear of Olszewski may comprise the electrical equipment so that the encapsulated housed swtichgear with a window is imaged by imaging devices inside of a electrical cabinet installation housing for switchgear position), 
an observation module disposed removably at or in said installation housing (see Scanlon figure 4 and paragraph 135 and 139 regarding display system disposed at the outer surface of the electrical cabinet installation housing- this is a teaching of an observation module at the installation housing, and it is obvious that a display system on a cabinet may be removed from its mounting); an 
imaging system disposed in said observation module at or in said installation housing (see Scanlon figure 4 and paragraph 132 regarding wired communication buses between cameras and communication interface and paragraph 135 regarding communication interface connected to display system disposed at the outer surface of the electrical cabinet installation housing- this is a teaching of an observation module at the installation housing); 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify Olszewski to include the teaching of Scanlon by incorporating the overarching structure of an electrical cabinet installation housing with a 
One would be motivated to combine these teachings in order to provide for teachings regarding visually monitoring electrical cabinets (see Scanlon paragraph 45). 
However, the combination of Olszewski and Scanlon does not explicitly teach a fiber optic communication system as needed for the limitations of claim 1. 
Kegelman, in a similar field of endeavor, teaches a fiber-optic system leading from an outer side of said installation housing to said first transparent window (see Kegelman figure 2 and column 2 lines 58-69 regarding imaging fiber through tube to image sensor- in combination with Scanlon and Olszewski, the eyepiece module of Kegelman is analogous to the display observation module of Scanlon and the distal end of the scope is analogous to the imagers of Scanlon at the open window of Olszewski, where an image is captured at one point and transmitted to a module at which to display the image); 
said fiber-optic system including at least one first fiber bundle having a first end and a second end for capturing an optical picture of said at least one isolating switch through said first transparent window and transmitting the optical picture to said observation module disposed at said first end with said imaging system (see Kegelman figure 2 and column 2 lines 58-69 regarding imaging fiber- in combination with Scanlon and Olszewski, the image captured at the transparent window of the switchgear is transmitted to the eyepiece observation module through imaging fiber); 
said fiber-optic system including at least one second fiber bundle having a third end and a fourth end (see Kegelman figures 2-6 and column 3 line 48 to column 4 line 39 regarding illumination fibers implemented through tube); and
a light source disposed in said observation module (see Kegelman figures 2-6 and column 3 line 48 to column 4 line 39 regarding illumination fibers implemented through tube with laser beam apparatus joining at the observation module side),
said light source emitting light to be guided from said third end to said fourth end in a region of said first transparent window and to be guided through said first transparent window (see Kegelman figures 2-6 and column 3 line 48 to column 4 line 39 regarding illumination fibers implemented through tube with laser beam apparatus in combination with Olszewski, it is obvious that the light would be guided into the observation window of the encapsulated housing switchgear).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the combination of Olszewski and Scanlon to include the teaching of Kegelman by incorporating the fiber optic illumination and imaging guides into the visual monitoring system of Olszewski and Scanlon. One of ordinary skill would recognize that while Olszewski and Scanlon are directed to monitoring a switchgear apparatus in a cabinet enclosure, and Kegelman is directed to imaging in order to monitor the inside of a human body, the teachings provided by these arts are analogous. It is contemplated that the environments and apparatuses themselves find direct analogy with each other, as in both Scanlon and Kegelman, a system of imagers (Scanlon’s cameras and Kegelman’s probe end) are inserted into an enclosure (Scanlon’s electrical cabinet and Kegelman’s human body) in order to capture and send an image of an enclosed object (Scanlon’s switchgear, Kegelman’s body canal) back to 
One would be motivated to combine these teachings in order to provide teachings for imaging an interior of a cavity (see Kegelman column lines 40-46).
Regarding claim 2, the combination of Olszewski, Scanlon, and Kegelman teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
Furthermore, the combination of Olszewski, Scanlon, and Kegelman teaches wherein said observation module protrudes out of said installation housing through an opening (see Scanlon figure 4 and paragraph 132 regarding wired communication buses between cameras and communication interface and paragraph 135 regarding communication interface connected to display system disposed at the outer surface of the electrical cabinet installation housing- this is a teaching of an observation module protruding from the installation housing through an opening) and 
said observation module is removable (see Scanlon figure 4 and paragraph 135 and 139 regarding display system disposed at the outer surface of the electrical cabinet installation housing- this is a teaching of an observation module at the installation housing, and it is obvious that a display system on a cabinet may be removed from its mounting).
One would be motivated to combine these teachings in order to provide for teachings regarding visually monitoring electrical cabinets (see Scanlon paragraph 45). 
Regarding claim 3, the combination of Olszewski, Scanlon, and Kegelman teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
which further comprises a further transparent window, said observation module being visible from outside said installation housing through said further transparent window and said observation module being removable after opening said installation housing (see Scanlon paragraph 47 regarding cabinet being openable and paragraph 87 regarding a cabinet embodiment having a window so a technician can inspect the interior and paragraph 127-129 regarding cameras in cabinet may be positioned any which way- in combination with Olszewski and Kegelman , this provides teaching that the removable fiber optic imaging device of Kegelman may be moved and arranged within the cabinet of Scanlon to image the encapsulating housing window of Olszewski).  
One would be motivated to combine these teachings in order to provide for teachings regarding visually monitoring electrical cabinets (see Scanlon paragraph 45). 
Regarding claim 4, the combination of Olszewski, Scanlon, and Kegelman teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
Furthermore, the combination of Olszewski, Scanlon, and Kegelman teaches wherein said fiber-optic system has, in said region with said first transparent window: 
imaging optics, or imaging optics with a wide-angle objective lens, or imaging optics with imaging properties of a wide-angle objective lens, through which an image of said at least one isolating switch can be captured with said second end of said first fiber bundle (see Kegelman figure 2 and column 2 lines 58-69 regarding objective lens at proximal end of fiber connected imaging device- in combination with Olszewski, Scanlon, and Sonnenschein, this is analogous to the imaging end of Scanlon where the imagers take images of the isolating switch of Olszewki). 

Regarding claim 5, the combination of Olszewski, Scanlon, and Kegelman teaches all aforementioned limitations of claim 4, and is analyzed as previously discussed.
Furthermore, the combination of Olszewski, Scanlon, and Kegelman teaches wherein said imaging optics are implemented in a module (see Kegelman figure 2 and column 2 lines 58-69 regarding eyepiece at end module of fiber imaging device- in combination with Olszewski, Scanlon, and Sonnenschein, this is analogous to the display end of Scanlon such that an observation of an image taken at the other end may be seen at the observation module), and 
said module is removably disposed in said installation housing (see Scanlon figure 4 and paragraph 135 and 139 regarding display system disposed at the outer surface of the electrical cabinet installation housing- this is a teaching of an observation module at the installation housing, and it is obvious that a display system on a cabinet may be removed from its mounting).
One would be motivated to combine these teachings in order to provide for teachings regarding visually monitoring electrical cabinets (see Scanlon paragraph 45) and provide teachings for imaging an interior of a cavity (see Kegelman column lines 40-46).
Regarding claim 6, the combination of Olszewski, Scanlon, and Kegelman teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
Furthermore, the combination of Olszewski, Scanlon, and Kegelman teaches which further comprises a light-coupling device for coupling light from an external illumination source into said third end of said second fiber bundle, in addition to the light from said light source (see Kegelman figure 2 and column 2 lines 58- column 3 line 19 regarding light .  
One would be motivated to combine these teachings in order to provide teachings for imaging an interior of a cavity (see Kegelman column lines 40-46).
Regarding claim 7, the combination of Olszewski, Scanlon, and Kegelman teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
Furthermore, the combination of Olszewski, Scanlon, and Kegelman teaches wherein said light source in said observation module is configured to be supplied with electricity from outside said installation housing (see Kegelman figures 2-6 and column 3 line 48 to column 4 line 39 regarding illumination fibers implemented through tube with external laser light source obviously powered with electricity from outside installation housing).  
One would be motivated to combine these teachings in order to provide teachings for imaging an interior of a cavity (see Kegelman column lines 40-46).
Regarding claim 8, the combination of Olszewski, Scanlon, and Kegelman teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
Furthermore, the combination of Olszewski, Scanlon, and Kegelman teaches wherein: 
said at least one isolating switch is at least one three-position switch (see Olszewski paragraphs 29-31 and figures 2-4 regarding switching contacts in open, intermediate, and closed positions); and 
all three switching positions of said at least one three-position switch are configured to be captured as an image through said first transparent window for transmitting the optical picture to said observation module disposed at said first end of said at least one first fiber bundle at said installation housing (see Olszewski paragraph 35 regarding optically monitoring position of switchgear contacts- in combination with Scanlon and Kegelman the three positions of the switches may be optically monitored through the transparent window where the image is sent to the observation module of Kegelman at the installation housing of Scanlon).
Regarding claim 9, the combination of Olszewski, Scanlon, and Kegelman teaches all aforementioned limitations of claim 7, and is analyzed as previously discussed.
Furthermore, the combination of Olszewski, Scanlon, and Kegelman teaches wherein: 
the switchgear is a three-phase switchgear (see Olszewski paragraphs 29-31 and figures 2-4 regarding switching contacts in open, intermediate, and closed positions); 
said at least one isolating switch is three or six three-position switches (see Olszewski paragraphs 29-31 and figures 2-4 regarding 3 switching contacts in open, intermediate, and closed positions- 3 3-position switches); and 
all three switching positions of said three or six three-position switches are configured to be captured as an image through said first transparent window for transmitting the optical picture to said observation module disposed at said first end of said at least one first fiber bundle at said installation housing (see Olszewski paragraph 35 regarding optically monitoring position of switchgear contacts- in combination with Scanlon and Kegelman the three positions of the switches may be optically monitored through the transparent window where the image is sent to the observation module of Kegelman at the installation housing of Scanlon ).
Regarding claim 10, the combination of Olszewski, Scanlon, and Kegelman teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
wherein said imaging system of said observation module includes an eyepiece optically enabling an observation of the picture from said encapsulated housing (see Kegelman figure 2 and column 2 lines 58-69 regarding eyepiece- in combination with Scanlon, the eyepiece module of Kegelman is analogous to the display observation module of Scanlon and the distal end of the scope is analogous to the imagers of Scanlon at the open window of Olszewski, where an image is captured at one point and transmitted to a module at which to display the image).  
One would be motivated to combine these teachings in order to provide teachings for imaging an interior of a cavity (see Kegelman column lines 40-46).
Regarding claim 11, the combination of Olszewski, Scanlon, and Kegelman teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
Furthermore, the combination of Olszewski, Scanlon, and Kegelman teaches which further comprises one or a plurality of reference markings disposed in said observation module for marking at least one position of said at least one isolating switch (see Kegelman figure 8 and column 3 lines 20-34 regarding reference markings in eyepiece analogous to observation module for visual alignment of imaging device- in combination with Olszewski, these reference markings may be adapted to aid in the alignment of imaging a switchgear apparatus in various forms without undue experimentation).  
One would be motivated to combine these teachings in order to provide teachings for imaging an interior of a cavity (see Kegelman column lines 40-46).
Regarding claim 12, the combination of Olszewski, Scanlon, and Kegelman teaches all aforementioned limitations of claim 8, and is analyzed as previously discussed.
which further comprises one or a plurality of reference markings disposed in said observation module for marking at least one position of said at least one three-position switch (see Kegelman figure 8 and column 3 lines 20-34 regarding reference markings in eyepiece analogous to observation module for visual alignment of imaging device- in combination with Olszewski, these reference markings may be adapted to aid in the alignment of imaging a switchgear apparatus in various forms without undue experimentation).  
One would be motivated to combine these teachings in order to provide teachings for imaging an interior of a cavity (see Kegelman column lines 40-46).
Regarding claim 13, the combination of Olszewski, Scanlon, and Kegelman teaches all aforementioned limitations of claim 9, and is analyzed as previously discussed.
Furthermore, the combination of Olszewski, Scanlon, and Kegelman teaches which further comprises one or a plurality of reference markings disposed in said observation module for marking at least one position of said three or six three-position switches (see Kegelman figure 8 and column 3 lines 20-34 regarding reference markings in eyepiece analogous to observation module for visual alignment of imaging device- in combination with Olszewski, these reference markings may be adapted to aid in the alignment of imaging a switchgear apparatus in various forms without undue experimentation). 
One would be motivated to combine these teachings in order to provide teachings for imaging an interior of a cavity (see Kegelman column lines 40-46).
Regarding claim 14, the combination of Olszewski, Scanlon, and Kegelman teaches all aforementioned limitations of claim 4, and is analyzed as previously discussed.
which further comprises one or a plurality of reference markings disposed in said imaging optics for marking at least one position of said at least one isolating switch (see Kegelman figure 8 and column 3 lines 20-34 regarding reference markings in eyepiece analogous to observation module for visual alignment of imaging device- in combination with Olszewski, these reference markings may be adapted to aid in the alignment of imaging a switchgear apparatus in various forms without undue experimentation).  
One would be motivated to combine these teachings in order to provide teachings for imaging an interior of a cavity (see Kegelman column lines 40-46).
Regarding claim 15, the combination of Olszewski, Scanlon, and Kegelman teaches all aforementioned limitations of claim 4, and is analyzed as previously discussed.
Furthermore, the combination of Olszewski, Scanlon, and Kegelman teaches wherein: 
said at least one isolating switch is at least one three-position switch (see Olszewski paragraphs 29-31 and figures 2-4 regarding switching contacts in open, intermediate, and closed positions); 
all three switching positions of said at least one three-position switch are configured to be captured as an image through said first transparent window for transmitting the optical picture to said observation module disposed at said first end of said at least one first fiber bundle at said installation housing (see Olszewski paragraph 35 regarding optically monitoring position of switchgear contacts- in combination with Scanlon and Kegelman the three positions of the switches may be optically monitored through the transparent window where the image is sent to the observation module of Kegelman at the installation housing of Scanlon ); and 
one or a plurality of reference markings are disposed in said imaging optics for marking at least one position of said at least one three-position switch (see Kegelman figure 8 and column 3 lines 20-34 regarding reference markings in eyepiece analogous to observation module for visual alignment of imaging device- in combination with Olszewski, these reference markings may be adapted to aid in the alignment of imaging a switchgear apparatus in various forms without undue experimentation).
One would be motivated to combine these teachings in order to provide teachings for imaging an interior of a cavity (see Kegelman column lines 40-46).
Regarding claim 16, the combination of Olszewski, Scanlon, and Kegelman teaches all aforementioned limitations of claim 4, and is analyzed as previously discussed.
Furthermore, the combination of Olszewski, Scanlon, and Kegelman teaches wherein: 
the switchgear is a three-phase switchgear (see Olszewski paragraphs 29-31 and figures 2-4 regarding switching contacts in open, intermediate, and closed positions); 
said at least one isolating switch is three or six three-position switches (see Olszewski paragraphs 29-31 and figures 2-4 regarding 3 switching contacts in open, intermediate, and closed positions- 3 3-position switches); 
all three switching positions of said three or six three-position switches are configured to be captured as an image through said first transparent window for transmitting the optical picture to said observation module disposed at said first end of said at least one first fiber bundle at said installation housing (see Olszewski paragraph 35 regarding optically monitoring position of switchgear contacts- in combination with Scanlon and Kegelman the three positions of the switches may be optically monitored through the transparent ; and 
one or a plurality of reference markings are disposed in said imaging optics for marking at least one position of said three or six three-position switches (see Kegelman figure 8 and column 3 lines 20-34 regarding reference markings in eyepiece analogous to observation module for visual alignment of imaging device- in combination with Olszewski, these reference markings may be adapted to aid in the alignment of imaging a switchgear apparatus in various forms without undue experimentation).
One would be motivated to combine these teachings in order to provide teachings for imaging an interior of a cavity (see Kegelman column lines 40-46).
Regarding claim 17, the combination of Olszewski, Scanlon, and Kegelman teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
Furthermore, the combination of Olszewski, Scanlon, and Kegelman teaches wherein said first fiber bundle is formed with two or more fibers (see Kegelman figure 2 and column 2 lines 58-69 regarding imaging fibers in the plural form, meaning two or more), and 
said second fiber bundle is formed with one or more fibers (see Kegelman figures 2-6 and column 3 line 48 to column 4 line 39 regarding illumination fibers implemented through tube with laser beam apparatus joining at the observation module side illustrated with a bundle of eight fibers). 
One would be motivated to combine these teachings in order to provide teachings for imaging an interior of a cavity (see Kegelman column lines 40-46).
Regarding claim 19, the combination of Olszewski, Scanlon, and Kegelman teaches all aforementioned limitations of claim 17, and is analyzed as previously discussed.
wherein said second fiber bundle is formed with up to four or up to sixteen fibers (see Kegelman figures 2-6 and column 3 line 48 to column 4 line 39 regarding illumination fibers implemented through tube with laser beam apparatus joining at the observation module side illustrated with a bundle of eight fibers, a number that exists in the range up to 16).  
One would be motivated to combine these teachings in order to provide teachings for imaging an interior of a cavity (see Kegelman column lines 40-46).
Regarding claim 20, the combination of Olszewski, Scanlon, and Kegelman teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
Furthermore, the combination of Olszewski, Scanlon, and Kegelman teaches which further comprises: 
a coupling module with a fixed coupling module part and a mobile coupling module part (see Kegelman figure 2 and column 2 lines 58- column 3 line 19 regarding eyepiece with optical port to couple light source onto- a fixed eyepiece coupling module part and mobile light source part that couples light with the laser beam source into fibers); 
said coupling module being disposed or configured to be disposed between said observation module on one side and both said first end of said first fiber bundle and said third end of said second fiber bundle on another side (see Kegelman figure 2 and column 2 lines 58- column 3 line 19 regarding eyepiece with optical port to couple light source onto between eyepiece and tube, and since directionally optical fibers originate from it, broadly the coupling module is between the observation module and the first and third fiber ends).
One would be motivated to combine these teachings in order to provide teachings for imaging an interior of a cavity (see Kegelman column lines 40-46).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Olszewski et al. (US 20080105524) (hereinafter Olszewski) in view of Scanlon et al. (US 20150296146) (hereinafter Scanlon), further in view of Kegelman et al. (US 4958932) (hereinafter Kegelman), and further in view of Sonnenschein et al. (US 20110063428) (hereinafter Sonnenschein).
Regarding claim 18, the combination of Olszewski, Scanlon, and Kegelman teaches all aforementioned limitations of claim 17, and is analyzed as previously discussed.
However, the combination of Olszewski, Scanlon, and Kegelman does not explicitly teach the number of fibers in a bundle as needed for the limitations of claim 18. 
Sonnenschein, in a similar field of endeavor, teaches wherein said first fiber bundle is formed with one thousand or more fibers (see Sonnenschein paragraph 8 regarding 20k pixel optical fiber for transmitting image).  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the combination of Olszewski, Scanlon, and Kegelman to include the teaching of Sonnenschein so that the first fiber bundle of the combination has 20k fibers. One of ordinary skill would recognize that Sonnenschein and Kegelman are analogous in the field of fiber image transfer through a tube and imagers designed to image the inside of a cavity.
One would be motivated to combine these teachings in order to provide teachings for imaging the interior of closed containers or chambers that can only be accessed through very small diameter openings (see Sonnenschein paragraph 4).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew D Kim whose telephone number is (571)272-3527.  The examiner can normally be reached on Monday - Friday: 9:30am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on (571) 272-7383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOSEPH G USTARIS/Supervisory Patent Examiner, Art Unit 2483                                                                                                                                                                                                        

/MATTHEW DAVID KIM/Examiner, Art Unit 2483